Citation Nr: 1620312	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a skin disability manifested by blackheads and oiliness behind the ears and on the arms.

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1967 to April 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On the November 2008 VA Form 9, the Veteran requested a hearing before the Board held at the local RO (i.e., a Travel Board hearing); however, he did not appear for the scheduled hearing, and did not request its postponement.  In consideration of the foregoing, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In August 2015, the Board determined that new and material evidence had not been received to reopen service connection for benign prostatic hypertrophy.  The Board also remanded the issues of service connection for a skin disability and an increased rating for diabetes mellitus for updated VA treatment records and VA examinations to help determine the nature and etiology of the skin disability, as well as the current severity of, and treatment for, the service-connected diabetes mellitus type II, and subsequent readjudication of the appeals.  Pursuant to the Board's remand directives, the Agency of Original Jurisdiction (AOJ) obtained updated VA treatment records, and provided adequate VA examinations in October 2015.  In consideration of the foregoing, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1968 to April 1969, so is presumed to have been exposed to herbicides during service.

2.  The Veteran once received treatment for a fungal infection during service.

3.  The current skin disability, diagnosed as acne and psoriaform rash, was manifested many years after service and is not causally or etiologically related to service.

4.  For the entire rating period on appeal, management of diabetes mellitus type II has required the use of insulin more than once a day, an oral hypoglycemic agent, and a restricted diet, with no regulation of activities.  

5.  For the entire rating period, diabetic skin lesions in the bilateral lower extremities were asymptomatic with no visible manifestations, and no corticosteroid use was required for treatment of diabetic skin lesions; therefore, they are noncompensable complications of diabetes and considered part of the diabetic process under DC 7913.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability manifested by blackheads and oiliness behind the ears and on the arms are not met or approximated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an increased rating in excess of 20 percent for type II diabetes mellitus are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2007 notice letter sent prior to the initial denial of the service connection claim for a skin disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the November 2007 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran of how VA determines the disability rating, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in December 2007 and October 2015.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There is neither allegation nor indication of a material change in condition since the October 2015 VA examinations.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with acne and psoriaform rash.  Neither diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for a Skin Disability

The Veteran contends that the current skin disability, diagnosed as acne and psoriaform rash on the elbows, is causally or etiologically related to service, including as the result of herbicide exposure.  He asserts that he has had skin problems since service.  Because the Veteran served in the Republic of Vietnam from April 1968 to April 1969, he is presumed to have been exposed to herbicide agents during service.

After review of the lay and medical evidence of record, the Board finds that a skin disease, including symptoms related thereto, was manifested during service.  In September 1968, the Veteran received in-service treatment for a fungal infection manifested by a rash on the penis.  Because treatment for a skin disease is noted in the service treatment records, there is evidence of a skin disease during service.  

The Board next finds that the weight of the evidence is against finding that the current skin disability, which first manifested many years after service separation, is otherwise causally or etiologically related to service, to include skin symptoms manifested therein.  After the one-time treatment for a fungal infection in September 1968, there was no further report, complaint, diagnosis, or treatment for skin problems during service.  At service separation in April 1969, the Veteran denied having skin disease, and the skin was clinically evaluated as normal.  See April 1969 service separation examination report and report of medical history.  

The earliest post-service evidence of a skin disability is shown in 2000, 31 years after service separation.  Considered together with the absence of skin problems at service separation, the absence of evidence of complaint or diagnosis of skin problems for more than three decades after service, including while seeking treatment and disability compensation for other disabilities, is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Also, after review of the record and interview and examination of the Veteran, the October 2015 VA examiner opined that it was less likely than not that the current skin disability is related to the one incident of fungal infection in service or was otherwise caused by presumed herbicide exposure.  When providing rationale for the medical opinion, the October 2015 VA examiner explained that the Veteran had one episode of fungal infection in September 1968 and specifically answered "No" when asked whether he had any skin conditions at service separation (i.e., on the April 1969 service separation report of medical history).  The VA examiner also reasoned that the Veteran had several post-service medical complaints during the course of treatment but none were related to a skin condition, the current skin problems began after the Veteran started receiving testosterone shots for an unrelated congenital Klinefelter's syndrome, and acne and oily skin were well-known complications of testosterone therapy.  The VA examiner added that the psoriaform rash on the Veteran's elbows had resolved and was unrelated to service or herbicide exposure.      

The October 2015 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the October 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

The representative has argued that the October 2015 VA medical opinion is inadequate because the VA examiner associated the skin disability with treatment for hypogonadism but did not discuss the potential relationship between the service-connected diabetes mellitus and the nonservice-connected hypogonadism.  While the October 2015 VA examiner did not address the relationship between service-connected diabetes mellitus and nonservice-connected hypogonadism, there is other competent medical opinion evidence of record that addresses the etiology of the hypogonadism and links non-service-connected hypogonadism to non-service-connected congenital Klinefelter's syndrome.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (a VA examination or opinion is not necessary where the other criteria are met so there is not "insufficient competent medical" evidence for VA to decide the claim).  The October 2015 VA medical opinion is neither rendered inadequate nor lacking in probative value because the VA examiner did not discuss the potential relationship between service-connected diabetes mellitus and non-service-connected hypogonadism.  See, e.g., August 2005 VA examination report (noting that the Veteran had known hypogonadism secondary to the Klinefelter's syndrome, as well as neuropathy related to diabetes mellitus); December 2007 VA examination report (noting that the Veteran has hypogonadism with erectile dysfunction secondary to the Klinefelter's syndrome).

The Veteran submitted a portion of a VA pamphlet discussing the various disabilities for which presumptive service connection based on in-service herbicide exposure is warranted.  He highlighted a portion of the description for the diagnosis of chloracne, which notes that the first sign of chloracne may be excessive oiliness of the skin followed by numerous blackheads.  See Stedmans Medical Dictionary 168460 (November 2014) (defining chloracne as an acnelike eruption due to occupational contact, by inhalation or ingestion or through the skin, with certain chlorinated compounds (naphthalenes and diphenyls) used as insulators, insecticides, fungicides, and herbicides, including Agent Orange; keratinous plugs (comedones) form in the pilosebaceous orifices, and variously sized small papules (2 to 4 mm) develop).  Although the Veteran has reported that the current skin disability is manifested by symptoms of blackheads and oiliness behind the ears and on the arms, the one instance of skin disease during service was not manifested by symptoms of blackheads or oiliness, and chloracne has not been diagnosed during or since service, including at the October 2015 VA examination.  As the facts of this case show that the one instance of skin disease during service was not manifested by symptoms of blackheads or oiliness, and chloracne has not been diagnosed during or since service, the premises upon which such symptoms tend to show chloracne are not met in this case; therefore, the VA pamphlet is of no probative value, that is, has no tendency to relate the currently diagnosed (non-chloracne) disability to service.  The October 2015 VA examiner also considered whether the current skin disability was related to presumed herbicide exposure during service and provided a negative medical opinion.  

The Veteran, as a lay person, under the facts of this case, is not competent to diagnose chloracne because the diagnosis requires medical knowledge of the characteristics of various skin disabilities, the ability to differentiate between skin disabilities, and consideration of various possible etiologies; therefore, the purported diagnosis of chloracne is of no probative value and is outweighed by the competent medical evidence of record showing current diagnoses of acne and psoriaform rash and no diagnosis of chloracne.  The VA pamphlet itself only provides information about the disabilities for which presumptive service connection based on herbicide exposure is warranted; therefore, it is also of no probative value in either diagnosis chloracne or related chloracne or other current disorder to service.     

Acne (which is not chloracne) and psoriaform rash are, by regulation, not diseases for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process have not indicated that there was evidence of a possible relationship between herbicide exposure during service and acne or psoriaform rash that developed many years later; therefore, presumptive service connection for the skin disability based on presumed herbicide exposure during service is not warranted.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).

Although the Veteran has provided a competent lay account of skin symptoms during and since service, the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no skin injury disease or symptoms during service other than a fungal infection once in September 1968, and normal skin with no symptoms of skin disease at service separation, and the post-service lay and medical evidence showing an onset of the current skin disability approximately 31 years after service, it is not deemed credible, so is of no probative value.  

While the Veteran, as a lay person, is competent to relate skin symptoms that he experienced at any time, he is not competent to diagnose chloracne, acne, or a psoriaform rash or opine on whether there is a link between the current skin disability, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training and the ability to differentiate between the various skin disabilities.  For example, acne is an inflammatory follicular, papular, and pustular eruption involving the pilosebaceous apparatus.  For these reasons, the Veteran's purported opinion that the current skin disability is the result of service, to include presumed herbicide exposure, is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a skin disability; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Diabetes Mellitus

For the entire rating period on appeal (i.e., from September 14, 2007), diabetes mellitus type II is rated at 20 percent under the criteria at 38 C.F.R. § 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the rating period.  The evidence shows that management of diabetes mellitus has not required avoidance of strenuous occupational and recreational activities (i.e., regulation of activities) during the rating period.  Although the Veteran was advised to avoid some strenuous activities such as heavy lifting and heavy exercise in September 2013, the restriction was due to treatment of and recovery from non-service-connected cellulitis, not service-connected diabetes mellitus; therefore, regulation of activities has not been required for management of diabetes mellitus at any time during the rating period.  See, e.g., October 2015 VA primary care note (advising the Veteran to try to exercise 30 minutes 3 times per week); see also October 2015 VA examination report (noting no regulation of activities was required for management of diabetes mellitus type II).  Because the weight of the evidence is against finding that management of diabetes mellitus requires a regulation of activities for the entire rating period, which is a manifestation and/or level of impairment required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the increased rating period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board next finds that the weight of the evidence is against a finding of a separate compensable rating for diabetic skin lesions in the lower extremities, which are considered part of the diabetic process as a noncompensable complication of diabetes.   The Board finds that diabetic skin lesions of the lower extremities are closely analogous to dermatitis or eczema.  Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted when there is evidence of skin disability covering at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  Throughout the rating period, the evidence shows that the diabetic skin lesions of the bilateral lower extremities are asymptomatic with no visible manifestations and no corticosteroid use was required for treatment of diabetic skin lesions in the bilateral lower extremities.  See, e.g., August 2008 VA podiatry outpatient note (noting that skin was intact and demonstrated no pre-ulcerative lesions); May 2012 VA primary care note and June 2013 and September 2015 VA emergency department notes (noting no skin rash); October 2011 and October 2012 VA primary care notes (noting no significant skin lesions other than on the right upper arm and cheek).  Because the criteria for a 10 percent rating under DC 7806 are not met or approximated, a separate rating for the diabetic skin lesions of the bilateral lower extremities is not warranted; therefore, because the diabetic skin lesions of the bilateral lower extremities are noncompensable complications of diabetes, they are considered part of the diabetic process under DC 7913.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 20 percent schedular rating under 
DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus has been managed with an oral hypoglycemic agent, insulin, and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the entire rating period.  During the rating period, the Veteran has separate schedular ratings for the following as conditions associated with diabetes mellitus: peripheral neuropathy of the right and left upper extremities (each 40 percent), peripheral neuropathy of the right and left lower extremities (each 30 percent), bilateral tinnitus (10 percent), and bilateral hearing loss (0 percent).  As noted above, the diabetic-related skin lesions in the lower extremities are noncompensable under DC 7806 and, consequently, are still rated together with the service-connected diabetes mellitus.  For these reasons, the Board finds that the schedular criteria are adequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a skin disability manifested by blackheads and oiliness behind the ears and on the arms is denied.

An increased disability rating in excess of 20 percent for diabetes mellitus type II for the entire rating period is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


